Fourth Court of Appeals
                                San Antonio, Texas
                                      April 26, 2016

                                   No. 04-15-00630-CR

                                   Troy Stanley STAIR,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 14-0709-CR-B
                        The Honorable William Old, Judge Presiding


                                      ORDER

        The court reporter’s request for an extension of 30 days is GRANTED. The reporter’s
record is due in this court on or before May 18, 2016.



                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of April, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court